Citation Nr: 0202063	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  91-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. §§ 1151 and 1318.

3.  Entitlement to accrued benefits under the provisions of 
38 U.S.C.A. §§ 1151 and 5121.


REPRESENTATION

Appellant represented by:	Jay D. Majors, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1946.  He died in August 1990.  The appellant is the 
veteran's widow.  

These matters came to the Board of Veterans' Appeals (Board) 
from September 1990 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In February 1992, the Board remanded this case to the RO for 
procedural reasons.  The case was returned to the Board in 
October 1995.  

In a February 1996 decision, the Board denied the claims as 
not well grounded.  The appellant appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the Court remanded this case to the 
Board for readjudication in light of the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)). 



REMAND

As noted in the Introduction, the Court remanded this case 
for readjudication in light of the Veteran's Claims 
Assistance Act (VCAA).  Regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  This act introduces several fundamental changes 
into VA's adjudication process, including the elimination of 
any requirement that a claimant submit a well-grounded claim.  
As these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In this case, the veteran's service medical records are not 
associated with the claims folder, therefore those documents 
are not available for review with regard to the matter of 
entitlement to service connection for the cause of his death.  
Under the VCAA, VA must make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  Since service medical 
records need to be obtained, the Board points out that in 
cases where records from a Federal department or agency need 
to be obtained, the new law requires that "efforts to obtain 
those records shall continue until they are obtained unless 
it is reasonably certain that the records do not exist or 
that further efforts to obtain them would be futile."  
(emphasis added).  Documentary evidence that further efforts 
would be "futile" is not currently included in the claims 
folder.  With regard to efforts to obtain any VA or other 
government agency records, if such records ultimately are not 
available, the RO must secure written evidence to that 
effect, and provide appropriate notice in accordance with the 
new law.

The veteran died in August 1990, and the death certificate 
listed the immediate cause of death as cardiac failure of 
days duration, secondary to an organizing myocardial infarct 
of two weeks duration and an old myocardial infarct of years 
duration, due to severe coronary atherosclerosis of years 
duration.  An autopsy was performed and the findings 
included: severe coronary atherosclerosis, with acute and 
healed myocardial infarctions; severe bilateral pulmonary 
edema; and chronic empyema, greater on the right.  Bone 
marrow from multiple sites showed profound myelofibrosis.  
All major viscera, including the heart, had extramedullary 
hematopoiesis.  Death was attributed to cardiac failure in a 
patient with extensive myelofibrosis.

Prior to his death in August 1990, the veteran completed a 
claim for compensation benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991).  The statutory law governing 
this claim provides that, if a veteran suffers an injury or 
an aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151; see also 38 C.F.R. § 
3.358(a), 38 C.F.R. § 3.800(a).  For claims filed on or after 
October 1, 1997, benefits are precluded in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment, or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998).  As the 
appellant's claim for accrued benefits was filed prior to 
October 1, 1997, evidence of VA carelessness, negligence, 
lack of proper skill, error in judgment, or an unforeseen 
event is not required for the appellant to prevail.  

In the instant case, the appellant contends that the 
veteran's death was due to or as a result of VA medical 
treatment.  The appellant maintains that she and the veteran 
were never informed that the veteran was a "slow bleeder," 
and hence, were unaware that the veteran should not use 
certain medications.  Moreover, it is argued that VA medical 
treatment was responsible for additional surgery that should 
have been unnecessary, as well as for an increased 
susceptibility to the development of infections.  It is 
maintained further that a lack of proper medical treatment by 
VA was "hard on" the veteran's nerves and heart, and this 
allegedly improper care caused a loss of confidence on the 
veteran's part in the abilities of VA health care providers 
to treat his disorders.  

Currently, the evidence of record is void of medical opinions 
related to the issues on appeal.  Therefore, the evidence is 
insufficient to decide the issues on appeal with any 
certainty.  As the Board cannot exercise its own independent 
judgment on medical matters, further examinations are 
required, to include opinions based on review of the entire 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); VCAA.  

The Board points out that in a March 1995 memorandum, a VA 
physician provided an unfavorable opinion regarding VA 
treatment and the cause of the veteran's death.  However, the 
physician was then also a member of the Rating Board.  
Therefore, it would not be proper to accept and solely rely 
upon this particular physician's opinion.  See generally, 
Austin v. Brown, 6 Vet. App. 547 (1994).  The Board finds 
that an opinion should be secured concerning whether it is at 
least as likely as not that the veteran's death was caused or 
aggravated by medical care provided by VA.  With regard to 
the claim of service connection for the cause of the 
veteran's death, once the service medical records are 
associated with the claims folder, an opinion should be 
secured concerning whether the cause of death is service-
connected.  Also, the RO should invite the appellant to 
submit objective evidence that addresses the medical 
questions related to her claims.  The RO should assist the 
appellant in obtaining such evidence, as appropriate.

Based on the foregoing, this matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should attempt to secure the 
veteran's service medical records through 
official channels.  All attempts to 
secure this evidence must be documented 
in the claims folders by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

2.  The RO should review the claims files 
to ensure that all records pertaining to 
the veteran's VA hospitalizations in 1990 
have been secured.  If any additional 
development is necessary that should be 
undertaken at once.  All efforts to 
ensure that the record is complete must 
be documented in the claims folders. 

3.  Following the completion of the 
foregoing, or after documenting that 
further efforts to develop the record 
would be futile, the RO should forward 
the claims folders to a board certified 
cardiologist.  This physician must not be 
affiliated with the VA Medical Center in 
Milwaukee, Wisconsin.  Following a review 
of the claims folders, the cardiologist 
must offer an opinion as to the etiology 
of the veteran's cardiac failure and 
myocardial infarct due to severe coronary 
atherosclerosis.  In this regard, the 
physician should opine whether it is at 
least as likely as not that any of the 
disabilities which caused or contributed 
to the veteran's death were related to 
his military service, or any incident 
therein.  The cardiologist should further 
opine whether it is at least as likely as 
not that the veteran's death was due to 
or as a result of VA medical care.  As 
noted above, a finding of negligence is 
not required.  A complete rationale for 
all opinions expressed by the physician 
should be provided.  It is imperative 
that the cardiologist reviews all of the 
evidence in the claims folders, including 
a complete copy of this REMAND.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The report should be typed. 

4.  If none of the requested development 
provides objective evidence that the 
veteran sustained additional disability 
or died as a result of VA medical care, 
or died due to a disability incurred or 
aggravated in-service, the RO should 
directly advise the appellant and her 
attorney of the need to submit competent 
medical evidence to support the claim.  
The RO should assist the appellant in 
obtaining such evidence, as appropriate 
under the VCAA.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should review the 
appellant's claims on appeal on the 
merits, and with consideration of the 
Veterans Claims Assistance Act of 2000.  
If any benefit sought on appeal remains 
denied, the appellant and her attorney 
should be furnished a supplemental 
statement of the case and they should 
then be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


